Case: 12-15076    Date Filed: 06/10/2013   Page: 1 of 3


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-15076
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 8:12-cr-00133-VMC-MAP-2



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

NEHEMIAS LOPEZ-PEREZ,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (June 10, 2013)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Nehemias Lopez-Perez appeals his sentence of 33 months of imprisonment,

following his pleas of guilty to one count of conspiring to transport 100 or more
               Case: 12-15076     Date Filed: 06/10/2013   Page: 2 of 3


illegal aliens, 8 U.S.C. § 1324(a)(1)(A)(v)(I), (a)(1)(B)(i), and two counts of

transporting illegal aliens within the United States, id. § 1324(a)(1)(A)(ii),

(a)(1)(B)(i); 18 U.S.C. § 2. Lopez-Perez argues that his sentence is unreasonable.

We affirm.

      The district court did not abuse its discretion. The district court imposed a

sentence at the low end of Lopez-Perez’s recommended guideline range of 33 to 41

months, and we ordinarily expect such a sentence to be reasonable. See United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). Lopez-Perez requested a

downward variance of 15 months, but the district court reasonably rejected the

request because Lopez-Perez had been responsible for transporting at least 140

aliens after they entered the country illegally. The district court also reasonably

determined that a sentence of 33 months of imprisonment would best serve the

statutory purposes of sentencing. See 18 U.S.C. § 3553(a). Lopez-Perez argues

that he was entitled to a lesser sentence because he had no criminal history, he was

not a leader of the conspiracy, his offenses “did not involve the typical

‘aggravators’” that often accompanied smuggling operations, and he cooperated

with authorities, but we are not persuaded that Lopez-Perez’s sentence “lies

outside the range of reasonable sentences dictated by the facts of [his] case.”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (internal quotation

marks omitted). The district court imposed the sentence that Lopez-Perez


                                           2
              Case: 12-15076     Date Filed: 06/10/2013   Page: 3 of 3


requested as an alternative to a sentence below the guidelines, and that sentence is

reasonable.

      We AFFIRM Lopez-Perez’s sentence.




                                          3